DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicants’ election of Group I claims 1-9 in the reply of 04/01/2022 was without traverse and is acknowledged.  Claims 13-19, and 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims of Groups II and III, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-9, Claim 1 recites “. . . a 100-gram underwater constant load peeling degree of the coating film is less than 5 (mm/20 mm); a ratio of a tensile breaking strength (N/20 mm) of the coating film to an adhesive force (N/20 mm) of the coating film with respect to the underwater structure, as measured after immersing the coating film in pure water at 60°C for 5 weeks, is 1.5 or more; and a 1-mm square cross-cut stretching-caused peeling degree of the antifouling layer with respect to the undercoat layer is 0.05 or less.”  This recitation is unclear, vague or confusing for one skilled in the art and therefore indefinite regarding whether the peeling degree varies or can be at different degrees like 90 or 180º peel, and is the coating film thickness at a particular thickness.  This same question is raised for the ratio of tensile breaking strength and adhesive force whether the coating film thickness or dimensions are the same and of particular dimensions for the result.  Also does “N” of N/20mm refer to any number, decimal, fraction or complex number for newtons Further for the 1-mm square cross-cut stretching -caused peeling degree does a particular thickness and overall dimensions of the antifouling layer affect the result?    
Claim 9 recites wherein the adhesive force is from 4.0 to 15”, which is unclear, vague or confusing and therefore indefinite whether the 4.0 to 15 is the N of N/20 mm of pending claim 1 from which claim 9 depends so that 4.0 to 15 is newtons/20mm. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Claim(s) 1-9 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2004-202385 A, Masuda et al evidenced by JP07-150046 Saruyama et al. (1995). 
For JP 2004-202385 and JP07-150046 the English machine translations were retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and are hereafter referred to, respectively, as “Masuda” and “Saruyama”.   
Regarding Claims 1-9, Masuda discloses in the entire document particularly the summary, claims and ¶s an underwater assembly structure coating body comprising an antifouling primer containing a resin component (A) and a silane (B) having a reactive group wherein the resin component is a vinyl polymer having grafted polysiloxane chains or polysiloxane and polyoxyalkylene chains (paragraphs [0007-0061]) {i.e. reading on undercoat layer of the pending claims}, and an antifouling, stain-resistant coating top layer {i.e. reading on antifouling layer of the pending claims formed on the side of the primer, wherein the top layer is formed of a vinyl polymer having organo polysiloxane and a polysiloxane compound (D) having a reactive group such as amine, epoxy, carboxyl (paragraphs 0015, and 0145-0154 and claims 7-8) {i.e. reading on bonded to the undercoat layer of the pending claims}.  Reference is made in particular to the examples (see Tables 2 and 3 in paragraphs 0172-0178).  From page 24 of 53 the primer antifouling coating can have additives for flexibility, and the primer antifouling coating with (A) and (B) contains a polar group as referred to in claim 1 after (a1-2), organopolysiloxane and polyoxyalkylene branched polymer.  Saruyama evidences in the summary and at pages 3- 4 of 10 that a room temperature curable organopolysiloxane composition which can be a silicone elastomer as a coating for substrates substrates with [Structure] (A) of formula: [(Me 2 SiO) m (MeQSiO) n)] {(In the formula, Me is a methyl group, Q is the formula:-(R1O) aR2 (In the formula, R1 is a divalent hydrocarbon group having 3 to 6 carbon atoms, R2 is a monovalent hydrocarbon group having 1 to 6 carbon atoms, and a is 1 to 1 to 3carbon atoms, m is 0 to 0.8, n is the number of 0.2 to 1), which is an organic group represented by (B).  An example of (R1O) aR2 is -CH2CH2CH (CH3) -O- (CH2)2 -O-CH3 , {i.e. oxyalkylene showing the organopolysiloxane and polyoxyalkylene branched polymer of Masuda is elastomeric for pending Claims 2 and 3 with reactive polar groups selected from an amino group, a carboxyl group, a hydroxyl group, an epoxy group or a glycidyl group}.  Also from page 18 of 53 the reactive functional group-containing silane coupling agent (B) contained together with the above resin component (A) in the primer antifouling coating composition contains at least one reactive functional group selected from the group consisting of a group, a carboxyl group, a hydroxyl group, an epoxy group and a glycidyl group, preferably containing an amino group, a carboxyl group and an epoxy group, and more preferably {reading on a compound with polar groups of the primer or undercoat layer for pending Claim 4}.  
From ¶s 0062, and 0078-0086 the antifouling top layer comprises a silicone-based resin (See claim 5) and a silicon oil modified with a reactive group as also referred to in the present application (See compound (C ) in the antifouling layer with polysiloxane (D) where (C ) is a organopolysiloxane thioblock vinyl copolymer (C2) with silicone oil and functional groups hydroxyl (See ¶s 0156-0158) {i.e. reading on a compound with a polar group for pending Claim 4}.  From ¶ 0078 since the antifouling coating composition used in the present invention contains the resin component (C), the primer antifouling coating film formed from the primer antifouling coating composition as described above and the following antifouling coating composition The antifouling coating film formed from the object has excellent affinity, and the adhesiveness can be improved {reading on bonding of primer antifouling coating layer to the antifouling coating layer of pending Claim 1}.  From the summary the coating film has excellent strength, is effective in preventing general aquatic organisms from adhering to a coated body of an underwater structure throughout the year, and further, adhesion between the base material and the undercoat coating film {reading on bonding of undercoat layer to the underwater structure of pending Claim 1}.  Alternatively, an underwater structure coating film coated with a prime r antifouling coating film or a composite antifouling coating film, which has excellent adhesion between the undercoat film and the topcoat film and has excellent durability of antifouling performance, and underwater construction. An antifouling method for structures can be provided. 
Given that Masuda discloses coating films identical to the claimed products in the starting products and the manufacturing processes of an undercoat layer bonded to an antifouling layer, a ratio of a tensile breaking strength (N/20 mm) of the coating film to an adhesive force (N/20 mm) of the coating film is 1.5 or more; and a 1-mm square cross-cut stretching-caused peeling degree of the antifouling layer with respect to the undercoat layer is f).05 or less would be inherently or implicitly the same.  According to MPEP 2112 it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.  Therefore the coating film of an undercoat layer bonded to an antifouling layer wherein a ratio of a tensile breaking strength (N/20 mm) of the coating film to an adhesive force (N/20 mm) of the coating film is 1.5 or more; and a 1-mm square cross-cut stretching-caused peeling degree of the antifouling layer with respect to the undercoat layer is f).05 or less is not novel or unobvious from Masuda evidenced by Saruyama.   
Claim(s) 1-9 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2001-327914, Nippon evidenced by JP07-150046 Saruyama et al. (1995).  A copy of JP 2001-327914 was provided by Applicants.  
Regarding Claims 1-9, Nippon discloses in the entire document particularly in the embodiment of the invention section, claims, and paragraphs an antifouling coating film made by applying a silicone rubber system topcoat composition over an undercoat layer, wherein the undercoat layer contains a block copolymers which consists of polyorganosiloxane blocks and alkyleneoxide blocks and has a polar group at the terminals and the top layer is a silicone rubber system (See claim 1 and paragraphs [0013]-[0025]). Saruyama evidences in the summary and at pages 3- 4 of 10 that a room temperature curable organopolysiloxane composition which can be a silicone elastomer as a coating for substrates substrates with [Structure] (A) of formula: [(Me 2 SiO) m (MeQSiO) n)] {(In the formula, Me is a methyl group, Q is the formula:-(R1O) aR2 (In the formula, R1 is a divalent hydrocarbon group having 3 to 6 carbon atoms, R2 is a monovalent hydrocarbon group having 1 to 6 carbon atoms, and a is 1 to 1 to 3carbon atoms, m is 0 to 0.8, n is the number of 0.2 to 1), which is an organic group represented by (B).  An example of (R1O) aR2 is -CH2CH2CH (CH3) -O- (CH2)2 -O-CH3, {i.e. oxyalkylene showing the organopolysiloxane and polyoxyalkylene block polymer of Nippon is elastomeric for pending Claims 2 and 3 with reactive polar groups}.  
The silicone rubber composition of the top coating is the product reaction of a silicone rubber {reading on pending Claim 5} and a liquid modified silicone oil (See paragraphs [0048]-[0051].  The undercoat then comprises a silicone rubber having a polar group and the antifouling top layer comprises a silicone-based resin and a silicon oil modified with a reactive group like amino, carboxyl, epoxy, or hydroxyl {reading on pending Claims 1 and 4 as silicon oil modified with a reactive group that are polar groups}.  From ¶s 0007 and 0034 the antifouling coating film formation method which can carry out process shortening and can improve the adhesiveness of an undercoat film and a topcoat film by not forming an intermediate coat film {reading on bonding of undercoat film and topcoat for pending Claims 1}.  Also the undercoat composition used in the antifouling coating film formation method it is preferable that from the viewpoint of the adhesiveness with respect to a foundation substrate and corrosion resistance to an epoxy resin and its hardening agent other than the said block polymer are included {reading on bonding of undercoat layer to substrate of pending Claim 1}.
Given that Nippon discloses coating films identical to the claimed products in the starting products and the manufacturing processes of an undercoat layer bonded to an antifouling layer, a ratio of a tensile breaking strength (N/20 mm) of the coating film to an adhesive force (N/20 mm) of the coating film is 1.5 or more; and a 1-mm square cross-cut stretching-caused peeling degree of the antifouling layer with respect to the undercoat layer is f).05 or less would be inherently or implicitly the same.  According to MPEP 2112 it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.  Therefore the coating film of an undercoat layer bonded to an antifouling layer wherein a ratio of a tensile breaking strength (N/20 mm) of the coating film to an adhesive force (N/20 mm) of the coating film is 1.5 or more; and a 1-mm square cross-cut stretching-caused peeling degree of the antifouling layer with respect to the undercoat layer is f).05 or less is anticipated by and obvious from Nippon evidenced by Saruyama.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787